FILED
                            NOT FOR PUBLICATION                               MAY 24 2013

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                       No. 12-50201

              Plaintiff - Appellee,             D.C. No. 2:11-cr-00507-RGK-1

       v.
                                                MEMORANDUM*
SANDY WACHS,

              Defendant - Appellant.

                   Appeal from the United States District Court
                      for the Central District of California
                   R. Gary Klausner, District Judge, Presiding

                             Submitted May 9, 2013**
                               Pasadena, California

Before: PREGERSON and FISHER, Circuit Judges, and DANIEL, District
        Judge.***

      Sandy Wachs appeals the district court’s imposition of a supervised release

condition requiring him to register as a convicted sex offender pursuant to the Sex

        *
        This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
         The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
           The Honorable Wiley Y. Daniel, Senior United States District Judge for
the District of Colorado, sitting by designation.
Offender Registration and Notification Act (“SORNA”), 42 U.S.C. § 16913(a).

We have jurisdiction under 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a). We affirm.

      18 U.S.C. §§ 3551 and 3553 set forth, inter alia, the parameters a district

court must adhere to in sentencing a defendant. Neither section precludes

applicability of SORNA’s mandatory sex offender registration requirement as a

condition of supervised release. Thus, the district court did not err in imposing the

supervised release condition.

      Wachs waived his substantive due process claim by failing to adequately

present an argument in support of such claim in his opening brief. See Indep.

Towers of Wash. v. Washington, 350 F.3d 925, 929 (9th Cir. 2003). Assuming,

arguendo, that Wachs did not waive his substantive due process claim, SORNA’s

mandatory sex offender registration requirement is rationally related to the

legitimate governmental purpose of public safety. The district court did not

commit plain error in imposing the supervised release condition.

      AFFIRMED.




                                          2